department of the treasury internal_revenue_service te_ge eo mandatory review commerce street mc 4920-dal dallas texas - date date tax_exempt_and_government_entities_division legend org organization name xx - date address - address number release date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear we have determined you have not operated in accordance with the provisions of sec_501 of the internal_revenue_code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code you have agreed to this adverse action by signing form_6018 consent to proposed action - sec_7428 our adverse determination was made for the following reasons by providing lodging and recreational activities to the general_public the organization has engaged in more than an insubstantial amount of non- exempt_activities such activities amounted to at least of the organization's gross_receipts in and appear to be ongoing with the exception of the form 990-ez filed for 20xx the organization has not filed required annual returns since its formation internal_revenue_code sec_6001 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status therefore the organization no longer qualifies for exemption from federal_income_tax under sec_501 c of the internal_revenue_code because it is not engaged exclusively in exempt_activities and it has failed to observe the conditions for exemption by failing to file required annual returns contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you have filed forms for the years ended december 20xx through 20xx you are required to file federal_income_tax returns on form_1120 for all subsequent years those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal ' revenue code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations internal_revenue_service department of the treasury te_ge division golden gate avenue ms sf san francisco california taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a rev date name of taxpayer explanation of items tax identification_number department of the treasury - internal_revenue_service schedule no or exhibit year period ended org 20xx to 20xx ein legend org - organization name xx - date issue is org exempt from tax under internal_revenue_code sec_501 facts org received recognition of exemption as an organization described in internal_revenue_code sec_501 in january 19xx in its application_for recognition of exemption it listed two activities that it would run week long summer sessions centering around worship and religiously-oriented seminars but also including nature study environmental education recreation work experience and workshops in arts and crafts and that in the winter season it would sponsor weekend workshops and conferences for adults in the areas of spiritual growth environmental awareness mediation heal sin and current social problems and a second type of conference tailored to the need os a specific church providing an atmosphere of spiritual reflection and programs to help that church define its goals and plan for the future internal_revenue_service records show that the organization did not file an annual return form_990 until august 20xx when it filed a return for the year ending december 20xx during an examination of this return the service found that the organization was offering its facilities for rent to the general_public for lodging and recreational activities and that in the year 20xx at least of its income had come from such activities the service also requested that the organization file delinquent returns for the period from january 20xx to december 20xx in accord with policy statement p-1-133 which provides for six year retroactive enforcement on august 20xx the service sent a letter to the organization noting that the organization appeared to be operating for non-exempt purposes that the organization had not filed returns in the past and included advertisements from its web site offering lodging and recreation to the general_public the letter stated that it appeared the organization had not been operated for exempt purposes and asked the organization if it believed otherwise to file delinquent returns and provide evidence that it had been operating for exempt purposes in the past the service did not receive a written response to this letter law internal_revenue_code sec_501 provides for exemption from tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form_886 a rev date name of taxpayer explanation of items tax identification_number year period ended department of the treasury - internal_revenue_service schedule no or exhibit org 20xx to 20kx ein inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose internal_revenue_code sec_6033 provides that ‘ every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-2 of the income_tax regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code in 326_us_279 the court stated that the presence of a single substantial nonexempt purpose precludes exempt status for an organization regardless of the number or importance of the exempt purposes revrul_59_95 1959_1_cb_627 held that failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status government’s position to maintain exemption under sec_501 of the internal_revenue_code an organization must be operated exclusively for exempt purposes and comply with the filing_requirements and other provisions of sec_6033 of the code in this case the organization had engaged in a more than unsubstantial non- exempt activity that is provision of lodging and recreational activities to the general_public this form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service_department of the treasury - internal_revenue_service form_886 a rev date name of taxpayer org explanation of items tax identification_number 20xx to 20xx year period ended schedule no or exhibit ein amounted to at least of its gross_receipts in 20xx and appears to have been an ongoing activity of the organization as shown in its advertisements on its web pages and in other advertising material the organization has failed to file required annual returns since its formation with the exception of the return filed for 20xx it has failed to file these returns even after being advised of the failure by the internal_revenue_service exempt status for the organization should be revoked both because it is not engaged exclusively in exempt_activities and because it has failed to observe the conditions for exemption by failing to file required annual returns taxpayer’s position the taxpayer’s representative indicated that the taxpayer would agree to the government’s position conclusion exemption under sec_501 of the internal_revenue_code is revoked effective january 20xx the organization is required to file forms us corporation income_tax returns for 20xx and all subsequent years form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
